Case:19-04299-jwb Doc #:1-4 Filed: 10/10/19 Page1of2

Fill in this information to identify your case: Check one box only as directed in this form and in

lee Cait ys
Debtor 1 Sst — =< ,= clu upp

First Namo Middle Name Laef Namo

Debtor 2 O) 1. There is no presumption of abuse.

 

(Spouse, if filing) FirstName Middle Name Last Name () 2. The calculation to determine if a presumption of
abuse applies will be made under Chapter 7
United Stetes Bankruptcy Cour for theta arnTonum\ District of Muduoown Means Test Calculation (Official Form 1224-2).
Case number C) 3. The Means Test does not apply now because of
(IF known) qualified military service but it could apply later.

 

 

LJ) Check if this is an amended filing

Official Form 122A—1
Chapter 7 Statement of Your Current Monthly Income 125

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more
space is needed, attach a separate sheet to this form. Include the line number to which the additional information applies. On the top of any
additional pages, write your name and case number (if known). If you believe that you are exempted from a presumption of abuse because you
do not have primarily consumer debts or because of qualifying military service, complete and file Statement of Exemption from Presumption of
Abuse Under § 707(b)(2) (Official Form 122A-1Supp) with this form.

 

 

   

mS
=soz=z SF
Calculate Your Current Monthly Income Tae we
Sastre
1. What Is your marital and filing status? Check one only. a oe — 3 #3
i Not married. Fill out Cotumn A, lines 2-11. 25= — co
Q) Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11, mS © :
Q) Married and your spouse [s NOT filing with you. You and your spouse are: ~ 2 €> = ay
~<S a
2 Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-11. S2 NS CD 4
Q Living separately or are legally separated. Fill out Column A, fines 2-11; do not fill out Column B. By checkin eSEROX, youdeclare i

under penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies: aegou andgpour i
spouse are living apart for reasons that do nat include evading the Means Test requirements. 11 U.S.C. § 707(b)(7}(B).

Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this i
bankruptcy case. 11 U.S.C. § 101(10A). For example, if you are filing on September 15, the 6-month period would be March 1 through i
August 31. !f the amount of your monthly income varied during the 6 months, add the income for all 6 months and divide the total by 6.
Fill in the result. Do not include any income amount more than once. For example, if both spouses own the same rental property, put the
income from that property in one column only. If you have nothing to report for any tine, write $0 in the space.

Column A Column B
Debtor 1 Debtor 2 or
non-filing spouse

2. Your gross wages, salary, tips, bonuses, overtime, and commissions
(before all payroll deductions). SILDO_ $

3. Alimony and maintenance payments. Do not include payments from a spouse if ;
Column B is filled in. $f $

4. All amounts from any source which are regularly paid for household expenses
of you or your dependents, including child support. Include regular contributions
from an unmarried partner, members of your household, your dependents, parents, :
and roommates. Include regular contributions from a spouse only if Column B is not i

9) po y $__ p> Se

 

 

 

 

 

filled in. Do not include payments you listed on line 3. $
5. Net income from operating a business, profession, Debtor 4 Debtor 2 :
Gross receipts (before all deductions) $ $
Ordinary and necessary operating expenses ~$ #-$
Net monthly income from a business, profession, orfarm g = g poPyy, $ p $
6. Net income from rental and other real property Debtor 4 Debtor 2
Gross receipts (before all deductions) $ $
Ordinary and necessary operating expenses -$  -$ :
Net monthly income from rental or other real property $s Se roPyy, $ $
7. Interest, dividends, and royalties . $e

 

 

Official Form 122A-1 Chapter 7 Statement of Your Current Monthly Income page 1
Case:19-04299-jwb Doc #:1-4 Filed: 10/10/19 Page 2of2

 

Debtor 1 —_ Case number (it known)

First Name Middle Neme Loaf Name
Column A Calumn B
‘ Debtor 4 Debtor 2 or
non-filing spouse
: 8. Unemployment compensation $ $

Do not enter the amount if you contend that the amount received was a benefit
: under the Social Security Act. Instead, list it here: 0...
For you $
For your spouse $

i 9. Pension or retirement income. Do not include any amount received that was a
benefit under the Social Security Act. $ $

10. Income from all other sources not listed above. Specify the source and amount.

! Do not include any benefits received under the Social Security Act or payments received
i as a victim of a war crime, a crime against humanity, or international or domestic
terrorism. If necessary, list other sources on a separate page and put the total below.

 

 

Total amounts from separate pages, if any. +s +$

 

: 11. Cafculate your total current monthly income. Add lines 2 through 10 for each

 

 

 

 

 

 

 

 

| column. Then add the total for Column A to the total for Column B. i § sil LO
i oom Total current
' monthly income
| Part 2: Determine Whether the Means Test Appiies to You
: 12, Calculate your current monthly income for the year. Follow these steps: ee
12a, Copy your total current monthly income from HiN@ 11... eeernteetntetenntneetntntenetntetntete Copylinetihere® , SLLCO |
Multiply by 12 (the number of months in a year). x 12
: a ey
12b. The result is your annual income for this part of the form. 12b. : SIZE © i
13. Calculate the median family income that applies to you. Follow these steps:
i pore see ee ee
Fill in the state in which you live.
Vem cratene teen nee ee reece ced
f -_ a
Fill in the number of people in your househcid.
I asa. coreine nemntenamanes ceumeees wee eed
Fill in the median family income for your state and size of household. 13. $ Dp

 

 

 

: To find a list of applicable median income amounts, go online using the link specified in the separate
instructions for this form. This list may also be available at the bankruptcy clerk's office.

14, How do the lines compare?

14a. 42 Line 12b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse.
Go to Part 3.

14o.(2 Line 12b is more than tine 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 1224-2.
Go to Part 3 and fill out Form 1224-2.

By signing here, | declare under penalty of perjury that the information on this statement and in any attachments is true and correct.

 

' Signature of Debtor 1 S Signature of Debtor 2

pate 10 7 S04 Date

MM/ 00 /YYYY MM/ DD /YYYY

If you checked line 14a, do NOT fill out or file Form 122A-2.
If you checked line 14b, fill out Form 1224-2 and file it with this form.

Official Form 122A-1 Chapter 7 Statement of Your Current Monthly Income page 2
